Case 2:19-cv-00296-JDL Document 22-1 Filed 02/14/20 Page 1 of 28 EXHIBIT
                                                                  PageID #: 117 1



                         Settlement Agreement And Release

      Subject to Court approval, Plaintiffs Todd Conant, Karen Migliore, Gregory

Gould, Rodney Mason, and Thomas Ames (“Named Plaintiffs”), individually, and on

behalf of a class of other persons, and Defendant FMC Corporation (“Defendant”)

have entered into this Settlement Agreement and Release (“Settlement Agreement”)

to settle all issues between them. The signatories to this Settlement Agreement are

jointly referred to as the “Parties.” The interpretation of this Settlement Agreement

will be governed by the statutes and common law of Maine, excluding any that

mandate the use of another jurisdiction’s laws.


                                  Background Facts

      In Conant v. FMC Corporation, Civ. Action No. 2:19-cv-00296 (the “Action”),

certain FMC Health & Nutrition employees based in Maine raised class claims for

unpaid Vacation Pay on behalf of themselves and others similarly situated (“the

Action”).

      Plaintiffs’ Counsel have investigated the facts relating to the claims alleged in

this Action and have concluded that (1) numerous disputed issues of fact and law

relate to the claims asserted in this Action, (2) substantial expense and time will be

necessary to prosecute this Action through trial; (3) further prosecution of this Action

will unavoidably create substantial risks, uncertainty, and costs; (4) the relative

benefits conferred upon the Settlement Class Members under this Settlement

Agreement are substantial; (5) and thus the Settlement on the terms set forth in this
Case 2:19-cv-00296-JDL Document 22-1 Filed 02/14/20 Page 2 of 28           PageID #: 118



Settlement Agreement is fair, reasonable, adequate, and in the best interests of the

Settlement Class Members.

      Defendant denies Plaintiffs’ allegations, and further denies any wrongdoing,

or legal liability, arising from any facts or conduct alleged in the Action, but has

concluded further litigation would be protracted, expensive, and would divert

management and employee time and attention; that there are uncertainties and risks

inherent in the Action; and that it is appropriate to fully and finally settle the Action

in the manner, and upon the terms, set forth in this Settlement Agreement, so long

as neither this Settlement Agreement, nor any document referred to or contemplated

in this Settlement Agreement, nor any action taken to carry out this Settlement

Agreement, may be construed as, or may be used as, an admission, concession, or

indication by, or against, Defendant, of any fault, wrongdoing, or liability of any kind,

and so long as the Settlement Agreement will not be disclosed, referred to, or offered

into evidence against Defendant in any further proceeding in this Action, or in any

other civil, criminal, or administrative action or proceeding, except for purposes of

approving, interpreting, or enforcing the Settlement.

      NOW THEREFORE, IT IS HEREBY AGREED, by the Parties, subject to the

approval of the Court, that the Action is settled under the following terms and

conditions:




                                           2
Case 2:19-cv-00296-JDL Document 22-1 Filed 02/14/20 Page 3 of 28      PageID #: 119



                                    Definitions

      Wherever used in this Settlement Agreement, and in all of its exhibits, the

terms set forth below will have the following meanings:

      1.    “Vacation Pay” means entitlement to monetary payment for vacation

time under FMC’s vacation policy.

      2.    The “Settlement Class” or “Settlement Class Members” means: Named

Plaintiffs and all other individuals who (1) were employed within FMC’s Health &

Nutrition division and based at the seaweed processing plant in Rockland, Maine, as

of October 31, 2017, (2) had any “accrued vacation” in 2017 according to FMC’s

records, and (3) became employed by DowDupont on or around November 1, 2017,

pursuant to a Transaction Agreement dated March 31, 2017, between E.I. du Pont de

Nemours & Company and FMC Corporation. The total number of Settlement Class

Members is about 107. See Attachment A.

      3.    “Named Plaintiffs” means Todd Conant, Karen Migliore, Gregory Gould,

Rodney Mason, and Thomas Ames.

      4.    “Plaintiffs’ Counsel” means David G. Webbert, Carol J. Garvan, and

Valerie Wicks of Johnson, Webbert & Young, LLP.

      5.    “Complaint” means the operative complaint filed in this Action.

      6.     “Court” means the United States District Court for the District of

Maine.

      7.    “Day” or “Days,” unless otherwise noted, means a calendar day(s).




                                         3
Case 2:19-cv-00296-JDL Document 22-1 Filed 02/14/20 Page 4 of 28              PageID #: 120



      8.     “Effective Date,” or the date upon which the Settlement embodied in

             this Agreement becomes “effective,” means the date on which the

             Judgment in this matter becomes final as a matter of law, which the

             Parties hereby deem to be (1) 35 days after entry of the Judgment if no

             appeal is filed, or, (2) if an appeal is filed, five days after the final

             mandate is issued affirming the Judgment and the time period during

             which a further petition for hearing, review, appeal or certiorari could

             be taken has finally expired and relief from a failure to file the same is

             not available.

      9.     “Final Approval Order” means the Court’s Order Granting Final

             Approval of Class Action Settlement.

      10.    “Final Approval Hearing” means the hearing set by the Court at which

it will consider the Settlement, arguments, and evidence that may be presented by

the proponents of the Settlement, and arguments and evidence that may be presented

by any objectors to the Settlement.

      11.    “Qualified Settlement Fund” means a settlement fund in the gross

settlement amount of Six Hundred and Ninety-Five Thousand Dollars ($695,000),

which is the amount of funds Defendant will pay to be available in Settlement for: (1)

payment to Settlement Class Members, (2) any Service Awards for the Class

Representatives, (3) any payment to Class Counsel for attorneys’ fees, expenses, and

costs, and (4) any payment of administration expenses, including the employer’s

share of payroll taxes that the Settlement Administrator determines is required,



                                            4
Case 2:19-cv-00296-JDL Document 22-1 Filed 02/14/20 Page 5 of 28             PageID #: 121



beyond the first $25,000 of such expenses. The costs for administration of the class

settlement (including any employer’s share of payroll taxes that the Settlement

Administrator determines is required) of up to $25,000 total will be paid directly by

Defendant to the Settlement Administrator and will not be paid out of the Qualified

Settlement Fund. The parties stipulate and agree that this Qualified Settlement

Fund (1) will be established by order of and approved by the Court and will be subject

to the continuing jurisdiction of the Court; (2) is established to resolve contested

claims that have resulted from an event that has occurred and that has given rise to

claims asserting liability arising out of an alleged violation of law; (3) is a trust under

applicable state law and its assets will be otherwise segregated from other assets of

the Defendant and related persons; and (4) qualifies as and will be treated as a

qualified settlement fund for federal tax purposes in compliance with Internal

Revenue Code Section 468B and 26 C.F.R. (Treas. Regs.) §§ 1.468B-1 to 1.468B-5.

       12.    “Net Settlement Fund” means the amount available for payments to

Settlement Class Members from the Qualified Settlement Fund, after deducting all

attorneys’ fees, costs and expenses, Service Awards, and any payment of class

administration expenses (including the employer’s share of payroll taxes that the

Settlement Administrator determines is required) beyond the first $25,000 of such

expenses.

       13.    “Settlement” means the parties’ resolution of the matter as to the

Settlement Class Members.

       14.    “Released Person(s)” means Defendant, all current and former parents,



                                            5
Case 2:19-cv-00296-JDL Document 22-1 Filed 02/14/20 Page 6 of 28          PageID #: 122



subsidiaries, related companies, partnerships, joint ventures, or other affiliates, and,

with respect to each of them, their predecessors and successors, and, with respect to

each such entity, all of its past, present, and future employees, officers, directors,

members, stockholders, owners, representatives, assigns, attorneys, agents, insurers,

and any other persons acting by, through, under, or in concert with, any of these

persons or entities, and their successors.

      15.    “Plan of Allocation” means the formula for calculating each Located

Settlement Class Members’ Settlement Award from the Net Settlement Fund. The

Net Settlement Fund will be allocated to each Settlement Class Member on a pro rata

basis, based on the monetary value of the vacation time each Settlement Class

Member had “accrued” (as that term is used in Defendant’s vacation policy) during

the period of January 1, 2017, through October 31, 2017, as set forth in Attachment

A.

      16.     “Located Settlement Class Member” means each Settlement Class

Member for whom the Administrator verifies a current mailing address.

      17.    “Opt-out” means a Settlement Class Member who, in accordance with

this Settlement Agreement, excludes himself from the Settlement Class and the

Settlement, and does not subsequently, in accordance with this Settlement

Agreement, rescind that exclusion.

      18.    “Released Claims” means any and all claims, rights, demands,

liabilities, and causes of action of every nature and description, whether known or

unknown, arising on, or before, the date of the execution of this Settlement



                                             6
Case 2:19-cv-00296-JDL Document 22-1 Filed 02/14/20 Page 7 of 28         PageID #: 123



Agreement (the “Release Period”), that were, or could have been, raised in the Action

relating to the issues raised in the Complaint, including any claims for unpaid wages,

liquidated damages, penalties, attorneys’ fees, costs, expenses, interest, Service

Awards, and any other monetary claims related to unpaid wages or vacation time,

including any claims arising under the Maine Wages and Medium of Payment Act,

26 M.R.S. 621-A et seq., the Fair Labor Standards Act, state, municipal, local, or

common laws, rules, and regulations.

      19.     “Settlement Administrator” means, subject to approval by the Court,

Rust Consulting, Inc.

      20.     “Notice of Settlement” means the notice of proposed class action

settlement attached to this Agreement as Attachment B that the Parties will ask the

Court to approve in connection with the motion for preliminary approval of the

settlement.


                        No Admission Of Liability By Defendant

      21.     Defendant denies liability or wrongdoing of any kind associated with the

claims alleged in the Action. Thus, this Settlement Agreement is a compromise and

will not be construed as an admission of liability, culpability, wrongdoing, or

negligence by Defendant or the Released Parties, for any purpose, and under any

circumstance. Defendant has not conceded any claims or defenses that were, or could

have been, raised in the Action. The Parties negotiated and reached a settlement to

avoid further disputes and litigation and the attendant inconvenience and expense.

The Settlement Class and Defendant expressly agree to undertake risks that


                                          7
Case 2:19-cv-00296-JDL Document 22-1 Filed 02/14/20 Page 8 of 28         PageID #: 124



intervening developments in the law may materially strengthen, or weaken, their

respective claims and defenses in the Action, and they have agreed to resolve the

Action despite such risks. This Settlement Agreement, as well as the negotiations

that occurred in connection with its creation, will not constitute evidence regarding

any issue, or dispute, in any lawsuit, legal proceeding, or administrative proceeding,

except for legal proceedings concerning the approval, enforcement, or interpretation

of this Settlement Agreement.


                                 Class Certification

      22.    For purposes of the Settlement only, Plaintiff will request, and

Defendant agrees not to oppose, certification under Federal Rule of Civil Procedure

23 of a class comprised of Settlement Class Members. In so doing, Defendant does not

waive, and instead expressly reserves, its rights to challenge the propriety of class

certification for any purpose as if this Agreement had not been entered into by the

Parties in the event that the Court does not approve the Settlement or the Effective

Date does not occur. The Parties agree that, if approved, certification of the

Settlement Class is in no way an admission by Defendant that class certification is

proper in this Litigation or any other litigation against Defendant. The Parties

further agree that, other than to effectuate the Settlement of this Litigation in this

jurisdiction, the certification of the Settlement Class for settlement purposes and all

documents related thereto, including this Agreement and all accompanying exhibits

and all orders entered by the Court in connection with this Agreement, shall not be

admissible against any Released Party in any judicial, arbitral, administrative,


                                          8
Case 2:19-cv-00296-JDL Document 22-1 Filed 02/14/20 Page 9 of 28        PageID #: 125



investigative, or other court, tribunal, forum, or other proceeding, including without

limitation any litigation.

      23.    For purposes of the Settlement only, Defendant similarly does not object

to Named Plaintiffs serving as class representatives and Plaintiffs’ Counsel serving

as class counsel.


                             The Qualified Settlement Fund

      24.     Subject to Court approval and the terms of this Settlement Agreement,

in consideration for the release of claims and other stated consideration, Defendant

will pay into the Qualified Settlement Fund a gross amount of $695,000. The costs

for administration of the class settlement, including any employer’s share of payroll

taxes that the Settlement Administrator determines is required, up to $25,000 will

be paid directly by Defendant to the Settlement Administrator and will not be paid

out of the Qualified Settlement Fund. Under no circumstances shall Defendant be

required to pay any amount greater than the foregoing amounts to resolve the

Litigation or to fulfill the obligations under this Agreement. In the event that the

Court approves payment of any amount greater than the Settlement Amount,

Defendant may terminate this Agreement and any obligation imposed on it under

this Agreement shall be null and void.


                                  Incentive Payments

      25.    Subject to Court approval, each Named Plaintiff will receive an

incentive award of $4,000 (for an aggregate award not to exceed $20,000) for their

services as class representatives in the Action (“Service Awards”). The Service

                                          9
Case 2:19-cv-00296-JDL Document 22-1 Filed 02/14/20 Page 10 of 28        PageID #: 126



 Awards will be in addition to the share to which the Named Plaintiffs are otherwise

 entitled as Settlement Class Members, and will be payable from the Qualified

 Settlement Fund. Defendant will not oppose or object to the requested Service

 Awards.

       26.    This Agreement is not conditional on the Court’s approval of incentive

 awards in the requested amounts or in any amount. The Parties shall request the

 Court to consider them separately from the fairness, reasonableness, and adequacy

 of the Settlement. The Court’s ruling on the application will not terminate or cancel

 this Agreement or give Plaintiffs a right or option to do so.


                     Payment To Settlement Class Members

       27.    Subject to Court approval, each Located Settlement Class Member, who

 is not an Opt-out, will receive a payment from the Net Settlement Fund according to

 the Plan of Allocation as defined above. Defendant will not oppose or object to the

 proposed Plan of Allocation.

       28.    The Settlement Administrator shall determine the appropriate payroll

 tax treatment and reporting requirements for payments to Class Members and will

 pay both the employer and employee share of any payroll taxes. That payment of

 payroll taxes shall be paid out of the Qualified Settlement Fund only as follows: (1)

 the employee portions of such payroll taxes shall be paid out of the Qualified

 Settlement Fund in full and (2) any employer share of the payroll taxes shall be paid

 out of the Qualified Settlement Fund only to the extent that the aggregate amount of

 that employer share plus the other costs for administration of the class settlement


                                           10
Case 2:19-cv-00296-JDL Document 22-1 Filed 02/14/20 Page 11 of 28           PageID #: 127



 exceed $25,000. Plaintiffs will suggest to the Settlement Administrator that each

 Located Settlement Class Member’s Settlement Award payment will be allocated as

 follows: (a) 33 1/3% of the Settlement Award will constitute as taxable wage income

 paid under IRS Form W-2 and will be subject to ordinary payroll withholdings under

 federal and state law; and (b) 66 2/3% of the Settlement Award will constitute taxable

 non-wage income to be reported with an IRS Form 1099-MISC, box 3 (“other income”).

 Defendant does not and will not make any representations about the correct tax

 treatment.

       29.    Payments to Settlement Class Members must be issued by the

 Settlement Administrator, by way of negotiable instrument, from the Qualified

 Settlement Fund within the time provided by Paragraphs 51-53 below.


                     Attorneys’ Fees, Costs, And Expenses

       30.    Defendant will not object to Plaintiffs’ Counsel seeking an order from

 the Court directing payments to Plaintiffs’ Counsel from the Qualified Settlement

 Fund for: (a) attorneys’ fees in the amount of 33 1/3% of the Qualified Settlement

 Fund; and (b) reimbursement for reasonable costs and expenses actually expended

 (or reasonably expected to be actually expended before the case is competed) by, or on

 behalf of, the Settlement Class including the cost of Settlement Administration (but

 not including the costs for administration of the class settlement of up to $25,000 that

 will be paid directly by Defendant to the Settlement Administrator and that will not

 be paid out of the Qualified Settlement Fund). Any such attorneys’ fees, costs, and

 expenses approved by the Court will be paid from the Qualified Settlement Fund.


                                           11
Case 2:19-cv-00296-JDL Document 22-1 Filed 02/14/20 Page 12 of 28            PageID #: 128



 Any amounts not approved will be re-allocated and paid to the Settlement Class

 Members by inclusion in the Qualified Settlement Fund for purposes of the Plan of

 Allocation.

       31.     Payment to Plaintiffs’ counsel, as provided in the immediately preceding

 paragraph, will be paid from the Qualified Settlement Fund. Class Counsel may elect

 to have all, part, or none of its attorneys’ fees award paid in periodic payments

 through a structured settlement arrangement entered into before payment of such

 fees to Class Counsel. All fees awarded to Class Counsel to be so structured will be

 paid by the Settlement Administrator, out of the Settlement Fund to an assignment

 company(ies) in accord with appropriate assignment and release agreements

 (“Assignment Agreements”). Class Counsel has no present right to payment of any

 structured fees that are the subject of Assignment Agreements. The Settlement

 Administrator will have the authority to execute documents and take such actions as

 may be necessary to effectuate the assignment and payment of fees under any

 Assignment Agreement.

       32.     This Agreement is not conditional on the Court’s approval of attorneys’

 fees in the requested amount or in any amount. The Parties shall request the Court

 to consider them separately from the fairness, reasonableness, and adequacy of the

 Agreement. The Court’s ruling on the request will not terminate or cancel the

 Agreement or give Plaintiffs or Class Counsel a right or option to do so.




                                           12
Case 2:19-cv-00296-JDL Document 22-1 Filed 02/14/20 Page 13 of 28           PageID #: 129



                                         Release

       33.    Upon the Effective Date, each and every Settlement Class Member,

 other than Opt-outs, will be deemed to, and will actually have, released and

 discharged all Released Parties for all Released Claims. This release will remain

 binding on all Settlement Class Members, other than Opt-outs, regardless of whether

 they have negotiated any payment under this Settlement Agreement, or have been

 located by the Settlement Administrator.

       34.    Each Settlement Class Member will be deemed to, and will actually

 have, knowingly and voluntarily, waived, released, discharged, and dismissed the

 Released Claims, with full knowledge of any and all rights they may have, and

 thereby assume the risk of any mistake in fact, or with regard to any facts that are

 now unknown to them.

       35.    The signatories to this Settlement Agreement represent they are fully

 authorized to enter into, and bind, the Parties to the terms and conditions of this

 Settlement Agreement.

       36.    If notwithstanding the intention of the Parties expressed therein, any

 release given by the Releasing Parties is not given its full effect by operation of law,

 then the Releasing Parties shall be deemed to have and do hereby transfer and assign

 to the Released Parties all claims, if any, that were deemed not released, to the extent

 necessary to effectuate the intent of this Section.




                                           13
Case 2:19-cv-00296-JDL Document 22-1 Filed 02/14/20 Page 14 of 28           PageID #: 130



                               Settlement Administration

       37.    Defendant’s Counsel have the responsibility to designate the Settlement

 Administrator, and have designated Rust Consulting, Inc. The Settlement

 Administrator’s fees and expenses of up to $25,000 will be paid directly by Defendant

 and will not be paid out of the Qualified Settlement Fund. Any fees and expenses

 beyond $25,000 shall be paid out of the Qualified Settlement fund.

       38.    Within seven (7) business days after the Court’s preliminary review and

 Order directing that notice of the proposed Settlement Agreement be issued to the

 Settlement Class Members, the Parties will provide to the Settlement Administrator,

 and to each other, the name, last known U.S. mail and email addresses, and Social

 Security number for each Settlement Class Member, to the extent that the Parties

 have such information. The Settlement Administrator will then compare the provided

 addresses to information available through the U.S. Postal Service, or a similar

 database, to determine if there is a more recent U.S. mail address for each Settlement

 Class Member.

       39.    Within twenty (20) days after the Court orders that notice of this

 proposed Settlement Agreement be issued to the Settlement Class Members, the

 Settlement Administrator will send to each Settlement Class Member, by first-class

 U.S. mail, addressed to the most recent address as determined by the process

 described in the preceding paragraph, postage prepaid, a Notice of Settlement. The

 Notice of Settlement will provide that any opt-outs or objections must be post-marked

 within forty-five (45) days after the date of the mailing of the Notice.



                                            14
Case 2:19-cv-00296-JDL Document 22-1 Filed 02/14/20 Page 15 of 28          PageID #: 131



       40.    If any mailing directed at Settlement Class Members is returned by the

 U.S. Postal Service as undeliverable within thirty (30) days of mailing, then, within

 ten (10) days of such receipt, the Settlement Administrator will reasonably use any

 additional, up-to-date practice to locate a current U.S. mail address for those

 Settlement Class Members and will re-send to Settlement Class Members, at the

 subsequently determined address, the Notice of Settlement, providing notice that any

 opt-outs must be postmarked within the later of either forty-five (45) days after the

 date of the original mailing of the notice or fifteen (15) days after the date of the

 follow-up mailing.

       41.    If, despite the required effort(s), the Settlement Administrator is unable

 to locate an accurate current U.S. mail address for a Settlement Class Member within

 sixty (60) days of the Court’s order directing that notice of the proposed Settlement

 Agreement be issued to the Settlement Class Members, such Settlement Class

 Member will not be considered when apportioning the Net Settlement Fund, and the

 formula for determining the other members’ entitlement to their portions of the Net

 Settlement Fund will be applied as if the Settlement Class Member who could not be

 found is not a Settlement Class Member, although such Settlement Class Member(s)

 will remain bound by the Settlement Agreement and its release provisions. In this

 way, it is intended that the entirety of the Qualified Settlement Fund be distributed

 and not returned to Defendant. If one or more located Settlement Class members fails

 to negotiate a payment within 120 days of issuance, all such uncashed payments will

 be paid to Settlement Class Members that received and cashed checks in the prior



                                           15
Case 2:19-cv-00296-JDL Document 22-1 Filed 02/14/20 Page 16 of 28         PageID #: 132



 distribution, provided that if the cost of distribution exceeds the amount to be

 distributed, the excess cost of distribution will be paid out of Class Counsel’s award

 of attorneys’ fees and expenses. Notwithstanding any failure by a Settlement Class

 Member to receive or cash a check, the Release and Settlement Agreement will

 remain binding on all of the parties and the Settlement Class, including any

 Settlement Class Members who did not receive or cash a check.


             Opt-Out Procedures And Settlement Class Member Objections

       42.    As they will be instructed in the Notice of Settlement, Settlement Class

 Members will submit written objection(s) to, or a written request for exclusion from,

 the Settlement to be post-marked no later than forty-five (45) days from the mailing

 of the Notice of Settlement.

       43.    To be valid, any request for exclusion must be timely mailed to the

 Settlement Administrator, and must include: a reference to this case by case name or

 case number; a statement to the effect that he or she wants to be excluded from the

 Settlement; his or her name; and current address.

       44.    To be valid, any written objection(s) to the Settlement must be mailed

 in a timely manner to the Settlement Administrator, and must include: a reference

 to this case by case name or case number; a statement to the effect that he or she

 objects to the Settlement; the basis (or bases) for the objection(s); his or her name;

 current address; and whether they intend to appear at the Final Approval Hearing.

       45.    The Settlement Administrator will provide copies of all received

 requests to opt-out, and of all objections, to counsel for both parties, no later than


                                          16
Case 2:19-cv-00296-JDL Document 22-1 Filed 02/14/20 Page 17 of 28          PageID #: 133



 seven (7) days after they are received. Plaintiffs’ Counsel will be responsible for

 proposing and submitting any necessary report to the Court regarding Opt-outs,

 objections, and requests to appear at the Final Approval Hearing.

       46.    Any Settlement Class Member who wishes to rescind a properly

 submitted request for exclusion will be instructed in the Notice of Settlement of the

 right and process for rescission.

       47.    If Settlement Class Members representing five percent (5%) or more of

 the number of Settlement Class Members opt out without rescinding, Defendant will

 have the unilateral right to rescind the Settlement such that: (1) Defendant’s

 obligations under the Settlement will cease to have any force and effect; (2) the

 Settlement Agreement will be vacated, null, void, and canceled; (3) the parties will

 return to the status quo ante as if they had not entered into a settlement; (4) the

 Settlement, and all negotiations and agreements and proceedings related to the

 Settlement, will be without prejudice to the rights of the parties; and (5) evidence of

 the Settlement will be inadmissible and not discoverable.


                                     Settlement Approval

       48.    The parties will cooperate and take all necessary steps to effectuate

 judicial approval of their intended settlement. More specifically, Defendant agrees to

 provide the Settlement Administrator and Plaintiffs’ counsel all information

 appropriate to confirm the fairness of this settlement and the distribution of

 settlement amounts among members of the Settlement Class, to the extent that

 Defendant has such information. Defendant likewise gives consent to the Settlement


                                             17
Case 2:19-cv-00296-JDL Document 22-1 Filed 02/14/20 Page 18 of 28           PageID #: 134



 Administrator providing all such information to Plaintiffs’ counsel. Such information

 includes, but is not limited to, full contact information (including email address if

 known), social security number, dates of employment, job titles, and compensation

 data.

         49.   By no later than February 14, 2020, Plaintiffs’ Counsel will prepare,

 Defendant’s Counsel will review and approve, and Plaintiffs will file a consented-to

 motion requesting preliminary review of the settlement and an Order directing

 Notice of the settlement to the Settlement Class. The motion shall propose a

 preliminary approval order including provisions that:

               a. Conditionally certify the Settlement Class for settlement
                  purposes only pursuant to Fed. R. Civ. P. 23(b)(3).

               b. Preliminarily approve the settlement as set forth herein for
                  the purpose of sending notice to the class, subject to further
                  hearing and determination under Fed. R. Civ. P. 23(e).

               c. Approve written notice substantially in the form of the Notice
                  of Settlement.

               d. Direct the Settlement Administrator to mail or cause to be
                  mailed the Notice of Settlement to members of the Settlement
                  Class.

               e. Find that the mailing pursuant to this Agreement constitutes
                  the best notice practicable under the circumstances, and that
                  the Notice of Settlement fully satisfies the requirements of due
                  process and the Federal Rules of Civil Procedure.

               f. Provide that anyone who wishes to be excluded from the
                  Settlement Class must request that the Court exclude the
                  person from the Class by mailing a letter or postcard to the
                  Settlement Administrator, at the special postal box described
                  in the Notice, postmarked no later than forty-five days after
                  the mailing of the Notice.




                                           18
Case 2:19-cv-00296-JDL Document 22-1 Filed 02/14/20 Page 19 of 28         PageID #: 135



              g. Schedule the Final Approval Hearing to be held by the Court
                 to determine whether the proposed Settlement should be
                 finally approved as fair, reasonable and adequate, whether an
                 order finally approving the Settlement should be entered
                 thereon, and whether to award attorneys’ fees and expenses to
                 Plaintiffs’ counsel and/or an incentive payment to the Named
                 Plaintiffs.

              h. Provide that the Released Claims of all Settlement Class
                 Members shall be released as of the entry of judgment.

              i. Provide that no later than ten (10) days after the proposed
                 settlement and motion for preliminary approval is filed,
                 Defendant will serve any required notices on the appropriate
                 State and Federal officials under 28 U.S.C. § 1715.

              j. Provide that the Final Approval Hearing may be continued
                 from time to time by Order of the Court, and without further
                 notice to the Settlement Class.

       50.    Before the Final Approval Hearing, Plaintiffs’ Counsel will prepare, and

 Defendant’s Counsel will review and approve, a consented-to motion for final

 approval of the Settlement. The consented-to motion for approval of the Settlement

 will request the following:

              a. An Order Granting Final Approval to the Settlement,
                 concluding the terms of the Settlement to be fair, reasonable,
                 and adequate, and directing consummation of its terms and
                 provisions;

              b. An Order approving Class Counsel’s fees, costs, and expenses;

              c. An Order approving        Service   Awards    to   the   Class
                 Representatives;

              d. An Order approving payment for services by the Settlement
                 Administrator;

              e. An Order dismissing the Action on the merits, with prejudice,
                 in accordance with the terms of this Settlement Agreement;




                                          19
Case 2:19-cv-00296-JDL Document 22-1 Filed 02/14/20 Page 20 of 28            PageID #: 136



              f. An Order declaring all Settlement Class Members (except
                 those who affirmatively opt-out per the Settlement Agree-
                 ment) are bound by the release of claims described in this
                 Settlement Agreement; and

              g. An Order reserving jurisdiction over the construction,
                 interpretation, implementation, and enforcement of the
                 Settlement, and over the administration and distribution of
                 payments under the Settlement.


                         Distribution Of Settlement Payments

       51.    Within 35 days after the issuance of the Final Judgment, Defendant

 must deposit all amounts due into the Qualified Settlement Fund maintained by the

 Settlement Administrator.

       52.     Within fourteen (14) days of the Effective Date, the Settlement

 Administrator must issue all payments due under this Settlement Agreement by

 negotiable instrument, along with the appropriate W-2, W-4, W-9, and 1099 Forms.

       53.    Within one hundred and eighty (180) days after the Effective Date, the

 Settlement Administrator shall determine the amount of unclaimed or unallocated

 funds existing, if any. As soon as practicable thereafter, the Settlement Administrator

 shall distribute any such funds as provided in Paragraph 41 of this Agreement.


                                    Public Comment

       54.    The Parties, on behalf of themselves and their counsel, agree not to

 publicize, including, but not limited to, issuing press releases, the settlement to a

 third party but will retain all other rights to discuss the settlement with their clients

 and, with regard to Settlement Class’s counsel, the Settlement Class members, via

 non-public means, such as U.S. Mail or email. Counsel for the parties also agree that

                                            20
Case 2:19-cv-00296-JDL Document 22-1 Filed 02/14/20 Page 21 of 28            PageID #: 137



 their response to any inquiries from the media about the Action, or the settlement of

 the Action, Counsel may respond that “we are pleased the matter was resolved to the

 satisfaction of all parties” and may confer on whether any additional joint or separate

 statement to the media is appropriate. Class Counsel may refer publicly to the

 amount of the settlement, including but not limited to on their website, so long as

 they do not identify the Defendant or the specific industry of Defendant.


                                        Notices

       55.     Unless otherwise specifically provided in this Settlement Agreement,

 all notices, demands, or other communications given under this Settlement

 Agreement will be in writing, and will be deemed to have been duly given as of the

 third business day after mailing by U.S. Mail and by email, addressed as follows:

       To the Class Representatives or Settlement Class Members:

       Carol J. Garvan
       David G. Webbert
       Valerie Wicks
       Johnson, Webbert & Young, LLP
       P.O. Box 79
       160 Capitol Street, Suite 3
       Augusta, ME 04332
       cgarvan@work.law
       dwebbert@work.law
       vwicks@work.law

       To the Defendant:

       Gavin McCarthy
       Pierce Atwood, LLP
       254 Commercial St,
       Portland, ME 04101
       gmccarthy@pierceatwood.com



                                           21
Case 2:19-cv-00296-JDL Document 22-1 Filed 02/14/20 Page 22 of 28         PageID #: 138



                                    Miscellaneous

       56.    If the conditions of Settlement set forth in this Agreement are not

 satisfied, if the Court does not enter the Judgment provided for in this Agreement, if

 the Court enters the Judgment and appellate review is sought and on such review

 such Judgment is materially modified or reversed, or if one or more of the terms of

 the Settlement Agreement is not approved or the Judgment with respect to one or

 more of such terms is materially modified or reversed, then this Agreement shall be

 canceled and terminated unless the Parties can agree within 15 days to amend this

 Agreement in such a manner as to resolve such issue.

       57.    If any of the foregoing occur, the parties agree to work in good faith to

 resolve any differences they may have regarding any revised Release and Settlement

 Agreements to be re-submitted to the Court, and, if the parties are unable to resolve

 any such differences on their own, the parties further agree to submit all unresolved

 differences to Magistrate Judge Nivison for the purpose of        mediating all such

 disputes about the terms and conditions of any revised Release and Settlement

 Agreement to be re-submitted to the Court.

       58.    Provided that the Settlement is approved without material modification

 or the Parties agree to accept all such material modifications, the Parties agree to

 waive all appeals, but only for purposes of implementing the Settlement.

       59.    Settlement Class Members acknowledge that Defendant makes no

 representations about the correct tax treatment of any sums payable under this

 Settlement Agreement, none of which is the responsibility of the Defendant beyond



                                          22
Case 2:19-cv-00296-JDL Document 22-1 Filed 02/14/20 Page 23 of 28           PageID #: 139



 funding of the Qualified Settlement Fund and the first $25,000 of administrative

 expenses. Settlement Class Members agree to indemnify and hold Defendant

 harmless from any of their respective tax obligations that arise from Defendant’s

 agreement not to withhold state or federal income tax on certain sums paid in

 conjunction with this Agreement or that arise from Settlement Claim Members’

 failure to pay their tax obligations in full.

        60.    All of the Parties acknowledge they have been represented by

 competent, experienced counsel throughout all negotiations which preceded the

 execution of this Settlement Agreement, and this Settlement Agreement is made with

 the consent and advice of counsel who have jointly prepared this Settlement

 Agreement.

        61.    The Parties agree to use their best, reasonable efforts, and to fully

 cooperate with each other to implement and effectuate the terms of this Settlement

 Agreement.

        62.    This Settlement Agreement may be executed in counterparts, and when

 signed and delivered by at least one counterpart, each counterpart will be deemed an

 original, and, when taken together with other signed counterparts, will constitute one

 agreement, which will be binding on, and effective as to, all of the Parties.

        63.    This Settlement Agreement will be binding on, and inure to the benefit

 of, the successors of each of the Parties, including each Settlement Class Member who

 does not opt out of the Settlement.




                                             23
Case 2:19-cv-00296-JDL Document 22-1 Filed 02/14/20 Page 24 of 28           PageID #: 140




         64.    The Parties believe this is a fair, reasonable, and adequate Settlement

 Agreement, and have arrived at this Settlement Agreement after the exchange of key

 information, and through considerable arm's-length negotiations under the direct

 supervision of the Court, taking into account all relevant factors, both present and

 potential.


                                   Entire Agreement

         65.    This Settlement Agreement, entered into by the Named Plaintiffs, for

 themselves and all the Settlement Class Members, and Defendants, constitutes the

 entire agreement between the Parties concerning the subject matters addressed in

 this Settlement Agreement. No extrinsic, oral, or written representations or terms

 will modify, vary, or contradict the terms of this Settlement Agreement.

         66.    Except in writing, and signed by Plaintiffs' Counsel and Defendant's

 Counsel, this Settlement Agreement and its attachment may not be changed, altered,

 or modified.


         IN WITNESS WHEREOF, the undersigned have duly executed this

 Settlement Agreement as of the date indicated below:



 Date:             ,2020          By:

                                        On behalf o MC Corporation



 Date:             , 2020         By:
                                        Todd Conant, Class Representative


                                            24
Case 2:19-cv-00296-JDL Document 22-1 Filed 02/14/20 Page 25 of 28   PageID #: 141
Case 2:19-cv-00296-JDL Document 22-1 Filed 02/14/20 Page 26 of 28   PageID #: 142
Case 2:19-cv-00296-JDL Document 22-1 Filed 02/14/20 Page 27 of 28   PageID #: 143
Case 2:19-cv-00296-JDL Document 22-1 Filed 02/14/20 Page 28 of 28          PageID #: 144




  Date:            , 2020     By
                                    Karen Migliore, Class Representative



  Date: , 2020                By:
                                    Gregory Gould, Class Representative



  Date:            ,   2020   By:
                                    Rodney Mason, Class Representative


                                        ^[
                                        ^
  Date: f/. !rt. // , 2020    By:     <^^
                                    Thomas Ames, Class Representative




                                         25
